Title: To Thomas Jefferson from Beesly Edgar Joel, [28 April 1781]
From: Joel, Beesly Edgar
To: Jefferson, Thomas



[28 April 1781]

I have this instant received notice that the Enemy appears to be again in motion at Osburn’s. I have dispatch’t a Vidett to recoinoitre them, and am collecting some negroes to hew down Trees and be ready to take up the different Bridges in their rout. There is  no Officer on this side but myself. I desire to know if you have any commands.
I am Sir &c.,

B Ed. Joel. B:N

